Citation Nr: 0325021	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-08 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to May 17, 2000 for 
the grant of service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
paranoid schizophrenia and assigned a zero percent rating for 
the disorder, effective May 17, 2000.  The veteran perfected 
an appeal as to the rating assigned for paranoid 
schizophrenia, which was addressed by the Board in a December 
2002 decision.  
As will be addressed more fully below, he failed to perfect 
an appeal as to the issue of his entitlement to an earlier 
effective date for the grant of service connection, and the 
Board will dismiss the appeal as to that issue.


FINDINGS OF FACT

1.  The RO issued a statement of the case as to the issue of 
the veteran's entitlement to an earlier effective date for 
service connection for paranoid schizophrenia in December 
2002.

2.  The veteran failed to timely submit a substantive appeal 
as to the matter of his entitlement to an earlier effective 
date for the grant of service connection for paranoid 
schizophrenia.


CONCLUSION OF LAW

The appeal to establish an earlier effective date for the 
grant of service connection for paranoid schizophrenia is 
dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.303 (2002).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than the currently assigned May 17, 2000 for the 
grant of service connection for paranoid schizophrenia.  In 
essence, he contends that he is entitled to service 
connection as of the day following his separation from 
service because he claimed entitlement to VA compensation 
benefits within one year of his separation from service.  
Cf.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).  For reasons expressed below, the Board will not 
address the merits of the veteran's claim but instead is 
dismissing his claim because an appeal was not perfected.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts of this case.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. § 3.159 (2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but still pending before VA on 
the date of enactment.  See Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003).  The United States Court of 
Appeals for Veterans Claims (the Court) has held, however, 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(Aug. 30, 2001) (en banc).  The Board finds that such is the 
case as to the issue of entitlement to an earlier effective 
date for the grant of service connection for paranoid 
schizophrenia.  As explained below, this issue is being 
dismissed due to the veteran's failure to timely file a 
substantive appeal.  Therefore, based on the Court's decision 
in Manning, the Board concludes that that issue is not 
subject to the provisions of the VCAA.  

The Board additionally observes, however, that appropriate 
due process considerations have been adhered to with respect 
to this matter.  As explained in greater detail in the 
factual background section below, the veteran was provided 
with notice of the perceived procedural defect in his appeal 
by letter from the Board and was invited to submit evidence 
and argument and to request a hearing.  
See  Marsh v. West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99 
(1999); 38 C.F.R. § 3.103 (2002).

Pertinent Law and Regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2002).

After the statement of the case is provided to the veteran, 
he or she must file a formal appeal within 60 days from the 
date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); see 
also Roy v. Brown, 5 Vet. App. 554 (1993) [although a notice 
of disagreement is timely filed, an appeal is not perfected 
unless the veteran timely files a substantive appeal]; 
38 C.F.R. § 20.302(b) (2002).  By regulation this formal 
appeal must consist of either "a properly completed VA Form 
1-9. . . or correspondence containing the necessary 
information."  See Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992); 38 C.F.R. § 20.202 (2002).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy, 5 Vet. App. at 554.  The formal 
appeal permits the veteran to consider the reasons for an 
adverse RO decision, as explained in the statement of the 
case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); Roy, 5 Vet. App. at 
555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
A request for such an extension should be in writing and must 
be made prior to the expiration of the time limit for filing 
the substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.303 (2002).  

Factual Background

In a January 2001 rating decision the RO granted the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia and assigned a zero percent rating for 
the disorder, effective May 17, 2000.  The effective date for 
the grant of service connection was based on the date of 
receipt of a medical report indicating that psychiatric 
symptoms the veteran demonstrated shortly following his 
separation from service represented the onset of paranoid 
schizophrenia.  Cf. 38 C.F.R. § 3.157 (2002).

In February 2001 the veteran's representative submitted a 
notice of disagreement pertaining to, among other issues no 
longer in appellate status, the rating assigned for paranoid 
schizophrenia and the effective date for the grant of service 
connection.  In August 2001 the RO issued a statement of the 
case which referenced the issue of the rating assigned for 
paranoid schizophrenia, but failed to include the  issue of 
entitlement to an earlier effective date for the grant of 
service connection.

In October 2001 the veteran's representative submitted a 
substantive appeal that included among issues on appeal the 
rating assigned for paranoid schizophrenia, and the effective 
date for the grant of service connection.  

In August 2002, the RO issued another rating decision which 
denied the veteran's claims of entitlement to an increased 
disability rating for the service-connected paranoid 
schizophrenia and an earlier effective date for service 
connection for that disorder.  The veteran and his attorney 
were informed of that decision by letter from the RO dated 
August 27, 2002.  No response was received.  By letter dated 
October 28, 2002, the veteran and his attorney were informed 
that his claims folder was being transferred to the Board.  
By letter dated November 1, 2002, the veteran's attorney 
submitted a psychological evaluation report to the RO, which 
the RO forwarded to the Board and which was received on 
November 5, 2002. 

In a decision dated December 9, 2002, the Board denied 
entitlement to a compensable disability rating for paranoid 
schizophrenia, as well as a claim of entitlement to service 
connection for depression which as also on appeal.  The 
Board, noting that the veteran had never been provided with a 
statement of the case as to the issue of entitlement to an 
earlier effective date for the grant of service connection 
for paranoid schizophrenia, remanded that issue to the RO so 
that the RO could issue a statement of the case to the 
veteran regarding that issue.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO 
issued the statement of the case under cover letter dated 
December 20, 2002.  The cover letter, which was sent to the 
veteran and to his attorney, included a VA Form 9 
(substantive appeal) with instructions.  The veteran or his 
representative did not submit any communications to the RO 
within 60 days of the statement of the case.

In a February 2003 rating decision the RO granted service 
connection for alcoholism, claimed as secondary to paranoid 
schizophrenia, and assigned a 50 percent rating for paranoid 
schizophrenia with alcoholism, effective February 7, 2003.  
The Board had referred that issue to the RO for appropriate 
action in its December 2002 decision.

By letter dated March 7, 2003, the RO informed the veteran 
and his attorney that 
It was forwarding the case to the Board.  

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to a veteran for the 
Board to address jurisdictional questions in the first 
instance without affording the veteran the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the veteran should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness of the 
appeal.  See VAOPGCPREC 9-99.

Pursuant to the above, in a May 1, 2003 notice the Board 
informed the veteran and his attorney that, based on the 
record, he appeared to have failed to timely submit a 
substantive appeal as to the issue of his entitlement to an 
earlier effective date for the grant of service connection 
for paranoid schizophrenia.  In that notice the Board 
included the laws, regulations, and General Counsel opinions 
regarding the issue of perfection of an appeal to the Board, 
and explained the Board's proposed reliance on this 
controlling law in disposing of his appeal on that issue.

The veteran's representative submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, to the Board in May 2003.  That 
document included as the issues on appeal the following:

1)  Entitlement to an increased rating for paranoid 
schizophrenia, currently rated as 50 percent disabling;

2)  Entitlement to an earlier effective date for the grant of 
the 50 percent rating, currently assigned from February 7, 
2003;

3)  Entitlement to a total rating based on individual 
unemployability.

The attorney did not make any reference to the issue of 
entitlement to an effective date prior to May 17, 2000 for 
the grant of service connection for paranoid schizophrenia.  
Nor did the attorney provide any evidence or argument as to 
the matter of the timeliness of filing of a substantive 
appeal as to that issue.
It was specifically noted that a hearing was not requested.

Analysis

The Board initially observes that, as noted immediately 
above, although invited to do so neither the veteran or his 
attorney have provided argument concerning whether his appeal 
as to the earlier effective date issue has been perfected.  

The procedural history of this case has been set out in 
detail above.  Boiled down to its essence, the January 2001 
rating decision assigned an effective date of May 17, 2000 
for service connection for paranoid schizophrenia.  A notice 
of disagreement was duly filed in February 2001.  A statement 
of the case (SOC) was issued by the RO at the Board's behest 
in December 2002.  No substantive appeal, or any 
correspondence that could be construed as a substantive 
appeal, was thereafter filed as to this issue.  In the 
absence of a timely filed substantive appeal, the Board has 
no jurisdiction over the issue and it must be dismissed.  
38 U.S.C.A. § 7105, 7108; 38 C.F.R. § 20.302.

The only communication from the veteran and his attorney 
after the issuance of the SOC was the so-called substantive 
appeal in May 2003, addressed and sent to the Board, which 
made no reference to the issue of the veteran's entitlement 
to an earlier effective date for service connection for 
paranoid schizophrenia. Accordingly, it cannot be considered 
to be a substantive appeal as to that issue.  

The Board additionally notes that even if the May 2003 
communication from the veteran's attorney to the Board had 
referenced the issue here under consideration, which it 
manifestly did not, it would still not constitute a timely 
filed substantive appeal as to that issue because it was not 
submitted within 60 days after the December 2002 statement of 
the case or within one year of the February 2001 notice of 
the decision being appealed.  In addition, it was filed in 
the wrong location, namely the Board, not the RO.   See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The Board is of course aware that a communication dated 
September 12, 2001 and received at the RO in October 2001 was 
styled a substantive appeal as to the issue of the veteran's 
entitlement to an earlier effective date for service 
connection for the psychiatric disability.  However, in the 
absence of a previous SOC as to that issue, that 
communication cannot be deemed to be a valid substantive 
appeal.  See 38 U.S.C. § 7105(a): "Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed by this section."  [italics added by the 
Board].  The statutory language is clear and unambiguous and 
manifestly does not allow for the filing of a substantive 
appeal prior to the issuance of a SOC.  

The Board will not speculate as to why the August  2001 
Statement of the Case did not include the earlier effective 
date issue.  Although such omission, if indeed it was 
unwarranted, may have served to delay resolution of the 
veteran's claim, this ultimately would not have inured to his 
detriment, since if the effective date issue had been 
resolved in his favor he would have received appropriate 
retroactive benefits without regard to the date of the 
decision awarding such benefits.  
The Board cannot conjure up any equitable or other basis for 
accepting the October 2001 Form 9 out of lawful sequence.  
See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) [the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis].  In point of fact, the 
December 2002 SOC was properly issued and the cover letter 
and accompanying VA Form 9 provided the veteran and his 
attorney with appropriate information with which to perfect 
an appeal.  They did not do so.     

The Board additionally notes that the RO certified the issue 
of the veteran's entitlement  to an earlier effective date 
for service connection for paranoid schizophrenia as being on 
appeal.  See VA Form 8, Certification of Appeal, 
dated October 25, 2002.  However, such certification is not 
binding on the Board.  See 38 C.F.R. § 19.35 (2002) [a VA 
Form 8 is issued by the RO for administrative purposes only 
and does not confer or deprive the Board of jurisdiction of 
an issue]. 

Pursuant to 38 C.F.R. § 20.303, the time limit for filing a 
substantive appeal may be extended in some cases on a showing 
of "good cause."  A request for extension must be in writing 
and must be made prior to the expiration of the time period 
for filing the substantive appeal.  See Rowell v. Principi, 
4 Vet. App. 9, 14 (1993).  The Court decided in Morgan v. 
Principi, 16 Vet. App. 20 (2002), that there is no legal 
entitlement to an extension of time; rather, the decision to 
grant an extension is within the sole discretion of the 
Secretary.  In any event, in this case neither the veteran or 
his representative have made any assertions regarding good 
cause for not timely filing a substantive appeal, nor did 
they request an extension of the time period for submitting 
the substantive appeal prior to expiration of the time 
period.

In summary, for the reasons and bases stated above the Board 
finds that in the absence of a timely filed substantive 
appeal the veteran has not complied with the legal 
requirements for perfecting an appeal.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302.  The Board further finds that 
this case is one in which the law is dispositive of the issue 
and that the issue of entitlement to an effective date prior 
to May 17, 2000, for the grant of service connection for 
paranoid schizophrenia must be dismissed on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional comments

As previously discussed, in the May 2003 so-called "VAF 9; 
Substantive Appeal", the veteran's attorney referred to 
issues adjudicated by the RO in the February 2003 rating 
decision.  The May 2003 document cannot constitute a notice 
of disagreement, much less a substantive appeal, as to the 
issues adjudicated by the RO  in February 2003 because the 
document was submitted to the Board, not the RO.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302; see also Gallegos v. 
Gober, 14 Vet. App. 50 (2000), rev'd on appeal, 289 F.3d 
1309, 1314 (Fed. Cir. 2002), remanded No. 99-106 (U.S. Vet. 
App. Jan. 24, 2003)(per curium).  The Board's comments should 
serve to inform the veteran as to what is required to be 
filed should he choose to appeal those issues.

The Board has decided this matter as discussed above.  The 
Board intimates no opinion as to any ultimate outcome with 
respect to the underlying issue of the veteran's entitlement 
to an earlier effective date for service connection for 
paranoid schizophrenia, should he choose to file another 
claim therefor with the RO.


ORDER

The appeal to establish entitlement to an effective date 
prior to May 17, 2000, for the grant of service connection 
for paranoid schizophrenia is dismissed.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



